Citation Nr: 0614821	
Decision Date: 05/19/06    Archive Date: 05/31/06

DOCKET NO.  02-02 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for bladder cancer, to 
include as due to exposure to herbicides.

2.  Entitlement to service connection for a skin disability 
(including tumid lupus), to include as due to exposure to 
herbicides.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
April 1969 to December 1970.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from a February 2001 
rating decision of the Chicago Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In July 2002 a Travel 
Board hearing was held before a Veterans Law Judge (VLJ) who 
has since left the Board.  The veteran was offered, and 
accepted, an opportunity for a hearing before another V in 
August 2003, to have another Travel Board hearing before 
another VLJ.  Such hearing was held before the undersigned in 
July 2005.  Unfortunately, the recording of that hearing 
could not be transcribed.  The veteran was then offered the 
opportunity for another hearing.  He accepted, and opted for 
a videoconference hearing, which was held before the 
undersigned in March 2006.  

The issue of entitlement to service connection for a skin 
disability including tumid lupus, to include as due to 
exposure to herbicides is being remanded to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  The 
veteran will be notified if any action on his part is 
required.  


FINDING OF FACT

The veteran's bladder cancer was not manifested in service or 
in the first postservice year, and is not shown to be related 
to service or to herbicide exposure therein.




CONCLUSION OF LAW

Service connection for bladder cancer to include as due to 
exposure to herbicides is not warranted.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 1116, 1137, 5107 (West 2002 & Supp. 
2005) 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004). 

The veteran has been advised of VA's duties to notify and 
assist in the development of his claims.  A May 2004 letter 
from the RO explained what the evidence had to show to 
substantiate the claim.  It also explained that VA was 
responsible for obtaining relevant records from any federal 
agency, and would make reasonable efforts to obtain records 
not held by a federal agency, but that it was the veteran's 
responsibility to make sure that VA received all requested 
records not in the possession of a federal department or 
agency.  While this letter did not advise the veteran 
verbatim to submit any evidence in his possession, it advised 
him of the type of evidence necessary to substantiate the 
claim and asked him to submit such evidence.  This was 
essentially equivalent to advising him to submit everything 
in his possession pertinent to the claim.  The February 2001 
rating decision, a January 2002 statement of the case (SOC) 
and a November 2004 supplemental SOC (SSOC) provided the text 
of applicable regulations and explained what the evidence 
showed and why the claim was denied.  Although the veteran 
was not provided notice regarding criteria for rating the 
disabilities at issue and regarding effective dates of awards 
(See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) 
such notice would only be relevant if the benefit sought was 
being granted, and he is not prejudiced in this decision by 
its absence. 

While complete VCAA notice was not given prior to the rating 
on appeal, the appellant had ample opportunity to respond to 
the notice letter, the SOC and the SSOC and to supplement the 
record after notice was given.  Significantly, the claims 
were readjudicated after essentially complete notice was 
provided.  See November 2004 SSOC.  The veteran is not 
prejudiced by any technical notice deficiency (including in 
timing) that may have occurred along the way, and no further 
notice is required.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).   

Regarding VA's duty to assist, the RO has obtained the 
veteran's service medical records, along with available VA 
and private medical evidence.  The Board has also considered 
whether a VA medical examination is necessary for proper 
adjudication of the claim being addressed on the merits.  An 
examination or opinion is necessary if the evidence of 
record: (A) contains competent evidence that the claimant has 
a current disability, or persistent or recurrent symptoms of 
disability; and (B) establishes that the veteran suffered an 
event, injury or disease in service; (C) indicates that the 
claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability, but (D) does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  See 38 C.F.R. § 3.159(c)(4).  Here, 
the evidence does not show that bladder cancer was manifested 
in service, or suggest that it may be associated with any 
injury or disease in service.  Consequently, an examination 
is not necessary.   The veteran has not identified any 
additional evidence pertinent to this claim.  VA's assistance 
obligations as to this issue are met.  

II.  Factual Background

The veteran's service medical records do not reveal any 
bladder or other urological problems.  On December 1970 
separation examination all systems were normal.

A September 1973 private physical examination report shows 
that the veteran was seen because of copious and purulent 
urethral discharge associated with dysuria, frequency and 
nocturia that had been present for several days.  He had a 
past history of similar symptoms several weeks prior.  Gram 
stain in the office showed no evidence of diplococci but was 
loaded with polymorphonuclears.  The veteran had been treated 
with Tetracycline and seen one week later but the symptoms 
failed to clear.  He was then given penicillin, and the 
symptoms failed to respond within a week.  He was then 
admitted to the hospital for a definitive urological 
examination.  Physical examination showed scant mucoid 
discharge from the urethral meatus and prostate 10-15, non-
tender and slightly boggy.  The diagnosis was refractory 
urethritis, rule out obstructive uropathy.      

A private cystoscopy report from September 1973 shows that 
the veteran was suffering from persistent urethral discharge 
that was negative on laboratory evaluation and unresponsive 
to therapy.  Consequently, a cystoscopy was performed for 
definitive urological evaluation.  A mild urethral stenosis 
was found with definite hypertrophy of the verumontanum and 
shaggy erythematous lining to the posterior urethra.  The 
bladder was of moderate capacity with no tumors, 
trabeculations, stones, or foreign bodies noted.  The 
postoperative diagnosis was posterior urethritis.

December 1999 VA cytoscopy revealed a papillary tumor on the 
right side of the veteran's bladder.  

In a January 2000 statement, a treating physician of the 
veteran, Dr. M, indicated that the veteran had bladder cancer 
diagnosed as of January 2000.  He had recurrent disease 
despite intravesical immunotherapy/chemotherapy.  His major 
risk factor for bladder cancer was a history of smoking.  
Other possibilities included chemical exposure from dye, 
rubber, petroleum, leather and printing industries.  The 
physician did not know if the veteran was exposed to 
napthylamines that were typical of these industries.  The 
veteran indicated that he had been exposed to Agent Orange; 
but the physician did not know how Agent Orange related to 
cancer of the bladder.  

In a statement accompanying his August 2000 claim the veteran 
indicated that he went overseas to Vietnam in December of 
1970 and drove a propane truck from Saigon to Long Binh 
daily.  He also performed sweeps of the perimeter of Long 
Binh occasionally and worked on a tank farm where fuels for 
III and IV Corps were distributed.  He thus had indirect and 
direct contact with chemical substances.  He also indicated 
that he had a cystoscopy in 1971 due to a blocked urinary 
tract and infection.   

At a July 2002 Travel Board hearing the veteran's 
representative cited the report of Admiral Zumwalt from May 
1990 stating that there was a scientific basis for an 
association of adverse health effects and exposure to Agent 
Orange.  It was noted that the veteran was exposed to both 
propane fuel and herbicides for a long period of time in 
service, and that Dr. M's January 2000 statement recognized a 
connection between fuel and herbicide contamination and 
cancer.  Consequently, the representative contended that 
there was evidence to connect the veteran's bladder cancer to 
Agent Orange exposure.  The veteran testified that the 
doctors he had seen informed him that his bladder cancer 
could either be a result of exposure to toxins or cigarette 
smoking but that there was no proof that the toxins he was 
exposed to actually would cause bladder cancer.  He also 
indicated that on his daily truck route from Saigon to Long 
Binh he would carry propane for use in mess halls.  He was 
assigned to a battalion group of transportation companies 
that transported a variety of fuels such as gas, kerosene and 
propane.  He did not know whether they handled any 
defoliants.  He felt that the symptoms of his bladder cancer 
began some time after he had colon polyps removed, a little 
more than six months prior to discovery of the bladder tumor.  
At his March 2006 videoconference hearing the veteran 
testified that he has had bladder problems ever since he 
returned from Vietnam.  Within a matter of months he had a 
serious bladder infection and had to be hospitalized, and 
then it seemed like he had bladder problems on and off until 
the problems culminated in cancer.  The veteran also 
indicated that he had spoken to his primary care physician 
and asked her if she felt comfortable submitting a letter 
commenting on whether there was a nexus between service and 
his bladder cancer.  The physician indicated that upon 
reflection she decided that it would not be beneficial to the 
veteran for her to write such a letter.  The veteran thought 
that if she had been asked to comment she would have said 
that there was a possibility that his problems were caused 
from exposure to Agent Orange but that the likelihood was 
unknown.  The veteran also indicated that there was no 
history of cancer in his family.                   

III.  Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disorder, there must be: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value. Baldwin v. 
West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  A 
disability which is proximately due to or the result of a 
service- connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a).  A claimant is also 
entitled to service connection on a secondary basis when it 
is shown that a service-connected disability aggravates a 
nonservice-connected disability.  Allen v. Brown, 7 Vet. App. 
439 (1995).
Certain listed, chronic disabilities, including bladder 
cancer, are presumed to have been incurred in service if they 
become manifest to a compensable degree within one year of 
discharge from service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.

If a veteran was exposed to a herbicide agent (to include 
Agent Orange) during active military, naval or air service 
and has contracted an enumerated disease to a degree of 10 
percent or more at any time after service, the veteran is 
entitled to service connection even though there is no record 
of such disease during service.  38 C.F.R. § 3.307. 3.309(e).  
Bladder cancer is not among the enumerated diseases.  
38 C.F.R. § 3.309(e).  Veterans who, during active service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, are presumed 
to have been exposed to an herbicide agent, unless there is 
affirmative evidence of non-exposure.  38 U.S.C.A. § 1116; 
38 C.F.R. § 3.307.  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b).

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

The evidence of record clearly establishes that the veteran 
has bladder cancer.  However, there is no evidence he had 
bladder cancer (or any bladder problems) in service, and no 
competent evidence that bladder cancer became manifest in the 
first postservice year.  While the veteran alleges that he 
first had bladder problems only three months after service, 
the earliest medical evidence of record of urological 
treatment (for refractory urethritis) is from September 1973.  
[Significantly, his description of hospitalization for 
urinary tract infection/blockage (alleged to have occurred in 
1971, and for which there are no records) appears to 
correlate to the documented hospitalization/treatment for 
such complaints in 1973.  As he has not alleged that he was 
hospitalized twice in the early 70s for such complaints (and 
as there are no records of a 1971 hospitalization), it 
appears that the 1973 reports reflect the more accurate time 
for these events.]  Notably, even if the alleged earlier date 
was accurate, there is no medical evidence of record that the 
condition treated represented a manifestation of bladder 
cancer (or was in some way related to the much later 
diagnosed  bladder cancer).  Consequently, service connection 
for bladder cancer on the basis that such disease became 
manifest in service and persisted, or on a presumptive basis 
(for bladder cancer (malignant tumor) as a chronic disease is 
not warranted.  

Significantly, bladder cancer is not an enumerated disease 
(See 38 C.F.R. § 3.309(e)) among those considered related to 
herbicide (Agent Orange) exposure, and the presumptive 
provisions of 38 U.S.C.A. § 1116 do not apply.  

Given the circumstances outlined above, service connection 
for the bladder cancer may be established only by affirmative 
competent evidence that relates such disease to the veteran's 
active service (i.e., establishes that it was caused or 
aggravated by some event in service).  The only competent 
(medical) evidence of record that addresses the possibility 
of a nexus between the bladder cancer and service, the 
January 2000 statement by Dr. M, dose not indicate any 
connection between the bladder cancer and the veteran's 
service, but notes that the major risk factor for the 
veteran's bladder cancer was his non-service related history 
of smoking.  While Dr. M did note that exposure to chemicals 
(napthylamines) in various industries (including petroleum) 
was also a general bladder cancer risk factor.  However, Dr. 
M did not know if the veteran was exposed to such chemicals 
(including in service), and such exposure is not documented 
in the record.  

Furthermore, there is no medical evidence of record relating 
the veteran's bladder cancer to Agent Orange or other 
herbicide exposure.  Dr. M explicitly indicated that he did 
not know if there was any relationship between bladder cancer 
and Agent Orange exposure.  While the veteran may believe 
that his bladder cancer is related to service through 
exposure to Agent Orange and/or other chemicals therein, 
because he is a layperson, his beliefs are not competent 
evidence of a medical diagnosis or nexus.  "Where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required."  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).   

Given that bladder cancer was not manifested in service or in 
the first postservice year, is not a condition for which 
presumptive service connection based on herbicide exposure 
may be granted, and is not shown by competent medical 
evidence to be related to service, the preponderance of the 
evidence is against the veteran's claim.  Accordingly, the 
claim must be denied. 


ORDER

Service connection for bladder cancer is denied.  


REMAND

In a January 2000 statement, a VA dermatologist, Dr. E, 
indicated that the veteran had a 30 year history of tumid 
lupus, along with a history of Agent Orange exposure.  He 
further indicated that Agent Orange caused a number of skin 
disorders and that medical understanding of tumid lupus was 
still evolving.  He opined that the veteran's tumid lupus may 
or may not be related to the Agent Orange exposure.  Given 
that Dr. E's opinion raises the possibility of a relationship 
between the veteran's service and his tumid lupus, a VA 
examination to address the etiology of the tumid lupus is 
indicated.

In addition, the Board notes that the veteran has not been 
provided the required notice as outlined by the Court of 
Appeals for Veteran's Claims (Court) in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be given 
appropriate notice regarding effective 
dates of awards and the rating criteria 
applicable to tumid lupus in accordance 
with Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

2.  The veteran should be asked to 
identify all sources of VA and non-VA 
treatment he received for his tumid lupus 
since September 2000 (and to furnish 
releases for records from any non-VA 
sources identified).  Copies of the 
medical records from all identified 
sources should be secured for the claims 
folder.

3.  The RO should then arrange for the 
veteran to be examined by a dermatologist 
to determine the nature and likely 
etiology of his dermatological disability 
(and specifically if it is related to 
exposure to Agent Orange, propane fuel, 
or other chemicals in service).  The 
examiner must review the veteran's claims 
file in conjunction with the examination 
including the service medical records, VA 
and private medical records, and the 
statements of the veteran and his family 
and friends.  The examiner should provide 
an opinion regarding the nature of the 
dermatological disabilities found, and 
opine whether it is at least as likely as 
not that the current dermatological 
disability is related to the veteran's 
military service.  The examiner should 
explain the rationale for all opinions 
given.   
4.  The RO should then readjudicate the 
claim of service connection for tumid 
lupus.  If it remains denied, the RO 
should issue an appropriate SSOC and 
provide the veteran and his 
representative the opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate review, if otherwise in order.  
No action is required of the appellant 
until he is notified.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment by the RO.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  



______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


